                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

ALLISON J. SCHNEIDER,

                    Plaintiff,                            4:19-CV-3090

vs.
                                                             ORDER
CENERGISTIC LLC,

                    Defendant.


      The plaintiff's counsel in this case has moved to withdraw, having been
informed by the plaintiff that she intends to proceed pro se. Filing 4. Of course,
she has that right—so, the motion will be granted. But the plaintiff is already
proceeding pro se, in a case filed the same day as this one: case no. 4:19-cv-
3088. And even a cursory examination of the pleadings in these cases reveals
that the plaintiff's pro se complaint is essentially identical.
      As a general policy, duplicative litigation in federal courts should be
avoided. Missouri ex rel. Nixon v. Prudential Health Care Plan, Inc., 259 F.3d
949, 953 (8th Cir. 2001) (citing Colorado River Water Conservation Dist. v.
United States, 424 U.S. 800, 817 (1976)). Plaintiffs may not pursue multiple
federal suits against the same party involving the same controversy at the
same time. Id. at 954. And federal courts may decline to exercise their
jurisdiction in order to prevent duplicative litigation. Id. at 952. Specifically,
"a district court may, for reasons of wise judicial administration, dismiss one
of two identical, pending actions." Id. at 953 (quotation omitted); see Parker v.
Matthews, 71 F. App'x 613, 614 (8th Cir. 2003). A plaintiff has no right to
maintain two separate actions involving the same subject matter at the same
time in the same court and against the same defendant. See id.
      These cases are identical. Accordingly, because the plaintiff intends to
proceed pro se, the Court will dismiss this case in favor of the earlier case that
she filed herself. The plaintiff may pursue her claims in case no. 4:19-cv-3088.


      IT IS ORDERED:


      1.    The unopposed motion to withdraw as attorney (filing 4) is
            granted.


      2.    This case is dismissed, without prejudice, as duplicative.


      3.    A separate judgment will be entered.


      Dated this 13th day of September, 2019.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
